Exhibit 99.1 380 Sentry Parkway Blue Bell, PA 19422 PRESS RELEASE For Release:Immediate Contact:William E. Hitselberger (610) 397-5298 PMA Capital Announces Improved Second Quarter 2007 Results Blue Bell, PA, August2, 2007 PMA Capital Corporation (NASDAQ: PMACA) today announced financial results for the second quarter of 2007.PMA Capital reported net income of $491,000, or one cent per diluted share, for the second quarter of 2007, compared to a net loss of $762,000, or two cents per share, for the same period in 2006.Operating income, which the Company defines as net income excluding realized gains and losses, increased to $1.6 million, or 5 cents per diluted share, from $524,000, or 2 cents per share, in the second quarter of 2006. For the six months ended June 30, 2007, the Company reported net income of $3.8 million, or 12 cents per diluted share, compared to net income of $1.7 million, or5 cents per diluted share, for the same period last year.Operating income for the first six months of 2007 increased to $5.3 million, or 16 cents per diluted share, compared to operating income of $1.8 million, or 6 cents per diluted share, in the first half of 2006. “Our positive momentum at PMA Capital continued through the second quarter and we are pleased to report another consecutive quarter of revenue growth and improving operating results,” said Vincent T. Donnelly, President and Chief Executive Officer. “The PMA Insurance Group’s pre-tax operating income increased to $8.4 million for the second quarter of 2007, compared to $6.7 million in the second quarter of 2006, as we increased our premiums while improving our loss and expense ratios.
